August 25, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
 MEENA BANSAL INDIVIDUALLY AND AS REPRESENTATIVE OF THE
 ESTATE OF MUNISH BANSAL, DECEASED, AND VIRINDER BANSAL,
                        Appellants

NO. 14-15-00986-CV                          V.

  UNIVERSITY OF TEXAS M.D. ANDERSON CANCER CENTER, Appellee
                ________________________________

      This cause, an appeal from the order signed October 26, 2015 granting
University of Texas M.D. Anderson Cancer Center’s plea to the jurisdiction and
dismissing with prejudice the claims of Meena Bansal, individually and as
representative of the estate of Munish Bansal, deceased, and the claims of Virinder
Bansal, was heard on the transcript of the record. We have inspected the record
and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

       We order appellants, Meena Bansal, individually and as representative of the
estate of Munish Bansal, deceased, and Virinder Bansal, jointly and severally, to
pay all costs incurred in this appeal.

      We further order this decision certified below for observance.